DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 10/19/22 is acknowledged.
Claims 1-18 are currently pending. 
Claims 16-18 are withdrawn as directed to non-elected inventions. 
Claims 1-15 are currently amended, elected, and examined on the merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaapil et al., Hypoxic conditions induce a cancer-like phenotype in human breast epithelial cells. PLoS One, Vol. 7, No. 9 (Sept 2012) e46543 (hereinafter Vaapli). 
Vaapli examines the effects on hypoxia on human breast epithelial cell organoids (Abstract). Vaapli discloses culturing primary breast epithelial cells on an ECM-derived substrate in either hypoxic (1%) or normoxic (21%) culture conditions, such that the cells formed organoids (3D-cell culture, Quantification of 3D-cultures). The culture media contains 10 ng/mL EGF (3D-cell culture). Vaapli explains that breast epithelial cells cultured under hypoxic conditions form proliferative, non-organized, and non-polarized organoids, typical of breast cancer (Discussion, Conclusions). Therefore, every limitation of claims 1-2 is present in Vaapli, and the subject matter is anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabaawy et al., PCT Publication No. WO 2015/196012 (cited on IDS dated 7/10/20, hereinafter Sabaawy) as evidenced by  
Sabaawy discloses methods of forming cell organoids (Abstract). Sabaawy discloses isolating cells from a mammalian tissue (p2 ln 20-p3 ln 7). In some embodiments, the cells may be derived from human cancer tissue, human primary prostate cancer tissue, or human prostate stem cells (p7 ln 6-10). The primary tissue cells are first cultured for 1-2 weeks in a differentiation media (p13 ln 4-p14 ln 11). The cells are then cultured with an extracellular matrix, such as MatrigelTM, under hypoxic conditions, in an organoid media to promote amplification and further differentiation of the cells (p7 ln 20-p8 ln 18, p13 ln 4-p14 ln 11). In some embodiments the media is a serum free media, containing EGF and bFGF (p 6 ln 10-p7 ln 5). Sabaawy explains that the organoid media may be substituted with other media with similar properties known in the art (p6 ln 10-p7 ln 5). The disclosed methods result in the formation of organoids which include epithelial and mesenchymal cells (p13 ln 4-p14 ln 11). 
Sabaawy does not explicitly disclose that the cells are epithelial cells. However, Sabaawy discloses that the primary tissues are isolated from non-specific mammalian tissue (p 7 ln 6-10). The genus of mammalian tissue encompasses that of epithelial cells. Further, Sabaawy discloses that the resultant organoids contain both epithelial and mesenchymal cells (p2 ln 20-p3 ln 4, p13 ln 4-p14 ln 11). Therefore, there is a suggestion present in Sabaawy that the first culture step in which the cells are differentiated could produce epithelial or epithelial precursor cells. 
Sabaawy does not disclose that the oxygen concentration with between 0.1% and 15%. However, hypoxia culture conditions are art understood to encompass oxygen concentrations of between about 1% to 15%, as opposed to the 21% oxygen concentration found in the atmosphere (See for example , or Vaapli). Therefore, a skilled artisan would understand that the hypoxic conditions of Sabaawy would fall within the range of about 1% to 15% oxygen. 
Claim(s) 1-2, 6-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabaawy as applied to claims 1-2 and 15 above, and view of Sato et al., US Publication No. 2012/0028355 (cited on IDS dated 10/27/22, hereinafter Sato). 
Sabaawy does not disclose that the culture media contains certain components. 
Sato discloses culture media for epithelial stem cells and organoids containing epithelial stem cells (Abstract). 
Sato discloses providing an extracellular matrix, and culturing epithelial stem cells with the matrix in an organoid media such that an organoid forms ([0045]-[0046], [0065]). The culture media preferably contains a BMP inhibitor, a mitogenic growth factor, and a Wnt agonist ([0008], [0039], [0048], [0065], [0076]). In a preferred embodiment the extracellular matrix is MatrigelTM ( [0019]). The basal media may be any suitable serum-free basal media ([0020]). The BMP inhibitor may be any suitable BMP inhibitor, such as noggin ([0022]-[0026]). The Wnt agonist may be any suitable Wnt agonist, such as R-spondin 1, a GSK3-β inhibitor, Wnt 3a, or a combination thereof ([0027]-[0033]). The media further contains a mitogenic growth factor such as EGF, or FGF2 ([0034]-[0035]). 
As both Sabaawy and Sato are directed to methods of making cell organoids, it would have been obvious to one of ordinary skill in the art that the references could be combined. Sabaawy explicitly states that the organoid media may be substituted for other media known in the art. Therefore, it would be obvious to a skilled artisan to use the culture media of Sato in Sabaawy as a simple substitution of one known organoid culture media for another, with a reasonable expectation that organoids would be formed. 
Claim(s) 13-14	are rejected under 35 U.S.C. 103 as being unpatentable over Sabaawy and Sato as applied to claims above 1-2, 6-12, and 15, and in further view of Hanna et al., US Publication No. 2017/0275593 (cited on IDS dated 3/21/22, previously published as PCT Publication No. WO 2016/016894, hereinafter Hanna).
The combination does not disclose that the media may contain insulin-like growth factor 1 or a  transforming growth factor-β receptor inhibitor. 
Hanna discloses culture media compositions (Abstract). The culture media may be composed of a basal media supplemented with various additives (para 276). Preferably, the culture media is serum-free and xeno-free (para 280-282). In some embodiments, the media may contain IGF1 (claim 8, para 18, 22-25, 94, 208-209, 231, 408-409, 439, 441-443, 468-469, 775-776, 798), basic fibroblast growth factor (bFGF, also known as FGF2) (claim 8, para 18, 22, 25, 31, 89-90, 95-103, 108-111, 138, 165, 205, 216, 219, 228, 412-415, 439, 443, 456-458, 463, 465, 471-478, 487-490, 515, 615, 634-635, 772, 783, 786, 795, 917-931, 941-947), a Wnt agonist, such as a GSK3β inhibitor (claim 8, para 16, 19-20, 22-25, 28, 30-31, 67, 74, 81, 95-135, 138, 162, 165, 205-206, 223, 226, 228, 326-334, 439-443, 448, 450, 456-460, 471-515, 597-616, 772-773, 790, 793, 795, 917-995, 1053-1229, 1246-1276), a bone morphogenetic protein (BMP) signaling inhibitor, such as noggin (claim 8, para 16, 21-25, 93, 96-108, 334, 208, 402, 439-443, 466-468, 472-480, 486, 488, 490, 494-516, 775), and TGFβ receptor inhibitor, such as SB-431542 or A83-01 (claim 8, para 23, 25, 89-90, 206, 213, 219, 377, 989-995, 1145-1165, 1183-1193). Hanna explains that the TGFβ receptor inhibitor may act as a signaling optimizing component (para 461-465). Hanna suggests that in at least one embodiment, the culture media may contain each of IGF1, bFGF, a GSK3β inhibitor, a BMP signaling inhibitor, and a TGFβ receptor inhibitor (claim 8, para 903: “at least one compound” may include a plurality of compounds, including mixtures thereof).
As Sabaawy explains that the organoid media may “further comprise or be substituted with other supplements, growth factors, vitamin metabolites, and hormones, synthetic or natural with similar properties in the art”, it would be obvious to one of ordinary skill in the art that additional components, such as the IGF1 and TGFβ receptor inhibitor of Hanna could be included in the media of the composition as suggested by Sabaawy. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-3, 5-15 are rejected. Claim 2 is objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632